
	
		I
		112th CONGRESS
		2d Session
		H. R. 4410
		IN THE HOUSE OF REPRESENTATIVES
		
			April 19, 2012
			Mr. Bishop of Georgia
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To extend the temporary reduction of duty on acrylic or
		  modacrylic staple fibers.
	
	
		1.Acrylic or modacrylic staple
			 fibers
			(a)In
			 generalHeading 9902.10.22 of
			 the Harmonized Tariff Schedule of the United States (relating to acrylic or
			 modacrylic staple fibers) is amended by striking 12/31/2012 and
			 inserting 12/31/2015.
			(b)Effective
			 dateThe amendments made by subsection (a) apply with respect to
			 goods entered, or withdrawn from warehouse for consumption, on or after the
			 15th day after the date of enactment of this Act.
			
